DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 41 is objected to because it recites "decouple form the retainer" (rather than "from") on labeled p. 9. Claim 42 is objected to because it recites "to be able move to and away" on labeled p. 9. Claim 42 is also objected to because it recites "decouple form the retainer" (rather than "from") on labeled p. 10. Appropriate correction is required. Applicant' s cooperation is requested in correcting any further such errors of which Applicant may become aware.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation "its partially passage occluding position" on labeled p. 9. There is insufficient antecedent basis for this limitation in the claim. Consistent terminology should be used.
Claim 42 recites the limitation "its partially passage occluding position" on labeled p. 10. There is insufficient antecedent basis for this limitation in the claim. Again, consistent terminology should be used.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 41 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sikorski et al. (US 8,585,345)

Regarding claim 41, Sikorski discloses a coupler for releasably coupling an attachment that includes a coupling pin to an earth working machine, the coupler comprising:
a coupler body (including F) comprising a receptacle (including FH) adapted to receive said pin via a mouth of the receptacle,
a retainer (including 82) located by the coupler body in a manner able to move relative the receptacle between a first position to retain said pin in the receptacle and a second position to allow the release of said pin from the receptacle, the retainer able to move, against a bias (via spring) urging the retainer towards the first position, to or towards the second position by each of:
the pin when the pin moves via the mouth into the receptacle to allow the pin to move into the receptacle to be retained thereat by said retainer, and
a driver (including 72) located by the coupler body in a manner to be able to move between a retainer coupled and decoupled condition and that can be actuated to move relative to the coupler body to move the retainer towards its second position, and
a trigger (including 76) located by the coupler body and presented relative the receptacle in a partially receptacle-occluding position, to be contacted by said pin and be moved by said pin relative the coupler body to and away from the partially passage-occluding position when said pin moves in at least one of (i) a direction to move into the receptacle, and (ii) a direction to move out of the receptacle, wherein the trigger is biased towards said partially receptacle-occluding position yet temporarily movable away from the partially receptacle-occluding position when contacted by the pin upon the pins movement into or out of the receptacle, wherein the trigger is operatively engaged with at least part of the driver in a manner so that movement of the trigger by said pin's movement into or out of the receptacle causes the driver to decouple from the retainer preventing the driver from moving the retainer's position, wherein, upon movement of the retainer towards its second position by the driver, an egress of the pin from the captive region causes movement of the trigger away from its partially passage occluding position so that the trigger operatively engages with at least part of the driver to cause the driver to decouple from the retainer to allow the retainer to be caused to move under the influence of its bias back to its first position (see figures).

Regarding claim 42, Sikorski discloses a coupler for securing an attachment, that includes mounting pin, to an earth working machine, the coupler comprising:
a receptacle (including FH) having a captive region to receive the mounting pin;
a retainer (including 82) to capture the pin in the captive region when in a retaining position relative to the coupler body;
a driven driver (including 72); and
a trigger (including 76) moveable presented from and relative to the coupler body, to be able to move towards and away from a partially passage-occluding position for contact by the pin during bot the ingress and egress of the pin to and from the captive region, the trigger being biased towards the partially passage-occluding position yet temporarily movable away from the partially receptacle-occluding position when engaged by the pin upon both the ingress and the egress of the pin to and from the captive region, wherein the trigger is operatively engaged with at least part of the driver in a manner so that the pin ingress or egress caused movement of the trigger causes the driver to decouple from the retainer preventing the driver from moving the retainer's position, wherein, upon movement of the retainer towards its second position by the driver, an egress of the pin from the captive region causes movement of the trigger away from its partially passage occluding position so that the trigger operatively engages with at least part of the driver to cause the driver to decouple from the retain to allow the retainer to be caused to move under the influence of its bias bask to its first position (see figures).


Response to Arguments
Applicant’s arguments filed 7/29/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/JFM/8/30/22